Exhibit 10.1

 

PROMISSORY NOTE





 



Principal

$4,780,600.00

Loan Date

04-14-2020

Maturity

04-14-2022

CL Transaction No

Product

SBA Paycheck Protection

Loan Account No

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

  



Borrower:

Accelerate Diagnostics, Inc.

3950 South Country Club, Suite 470

Tucson, AZ 85714

Lender:

Zions Bancorporation, N.A. dba National Bank of Arizona

Business Lending Solutions
6001 N 24th Street
Phoenix, AZ 85016



 



 

  



Principal Amount:   $4,780,600.00 Interest Rate:  1.000% Date of Note: April 14,
2020

 







PROMISE TO PAY. Accelerate Diagnostics, Inc. ("Borrower") promises to pay to
Zions Bancorporation, N.A. dba National Bank of Arizona ("Lender"), or order, in
lawful money of the United States of America, the principal amount of Four
Million Seven Hundred Eighty Thousand Six Hundred & 00/100 Dollars
($4,780,600.00), together with interest on the unpaid principal balance from
April 14, 2020, calculated as described in the "INTEREST CALCULATION METHOD"
paragraph using an interest rate of 1.000% per annum, until paid in full. The
interest rate may change under the terms and conditions of the "INTEREST AFTER
DEFAULT" section.

 

PAYMENT. Borrower will pay this loan in 18 payments of $269,037.75 each payment.
Borrower's first payment is due November 14, 2020, and all subsequent payments
are due on the same day of each month after that. Borrower's final payment will
be due on April 14, 2022, and will be for all principal and all accrued interest
not yet paid. Payments include principal and interest. Unless otherwise agreed
or required by applicable law, payments will be applied to first to any accrued
unpaid interest; then to principal which is currently due; then to pay any late
fees; and then to further reduce the principal balance. Borrower will pay Lender
at Lender's address shown above or at such other place as Lender may designate
in writing.

 

INITIAL DEFERMENT PERIOD. No payments are due on this loan for 6 months from the
date of first disbursement of this loan. Interest will continue to accrue during
the deferment period.

 

Loan Forgiveness. Borrower may apply to Lender for forgiveness of the amount due
on this loan in an amount equal to the sum of the following costs incurred by
Borrower during the 8-week period beginning on the date of first disbursement of
this loan:

 

a.Payroll costs



b.Any payment of interest on a covered mortgage obligation (which shall not
include any prepayment of or payment of principal on a covered mortgage
obligation)



c.Any payment on a covered rent obligation



d.Any covered utility payment

 

The amount of loan forgiveness shall be calculated (and may be reduced) in
accordance with the requirements of the Paycheck Protection Program, including
the provisions of Section 1106 of the Coronavirus Aid, Relief, and Economic
Security Act (CARES Act) (P.L. 116-136). Not more than 25% of the amount
forgiven can be attributable to non-payroll costs.

 

Maturity. This Note will mature two years from date of first disbursement of
this loan.

 

Repayment Terms. The interest rate on this Note is one percent per year. The
interest rate is fixed and will not be changed during the life of the loan.

 

Non-Recourse. Lender and SBA shall have no recourse against any individual
shareholder, member or partner of Borrower for non-payment of the loan, except
to the extent that such shareholder, member or partner uses the loan proceeds
for an unauthorized purpose.

 

INTEREST RATE MODIFICATION. Notwithstanding anything to the contrary contained
herein, if the Small Business Administration (“SBA”) purchases the guaranteed
portion of the unpaid principal balance of this Note, the interest rate on this
Note shall be fixed at the rate in effect at the time of the earliest uncured
payment default hereunder. If there is no uncured payment default, the rate
shall become fixed at the rate in effect at the time of said purchase by the
SBA.

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/365
simple interest basis; that is, by applying the ratio of the interest rate over
the number of days in a year (365 for all years, including leap years),
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding. All interest payable under this
Note is computed using this method.

 

EFFECTIVE RATE. Borrower agrees to an effective rate of interest that is the
rate specified in this Note plus any additional rate resulting from any other
charges in the nature of interest paid or to be paid in connection with this
Note.

 



PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due and may result in Borrower's making fewer payments. Borrower agrees
not to send Lender payments marked "paid in full", "without recourse", or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes "payment in full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: Zions Bancorporation, N.A.
dba National Bank of Arizona, Attn: Enterprise Loan Operations, UT-RDWG-1970, PO
Box 271487 Salt Lake City, UT 84127-1487.

 

LOAN PREPAYMENT.

 

Notwithstanding any provision in this Note to the contrary:

 

Borrower may prepay this note. Borrower may prepay 20 percent or less of the
unpaid principal balance at any time without notice. If Borrower prepays more
than 20 percent and the Loan has been sold on the secondary market, Borrower
must:

 

a.Give Lender written notice;

 

b.Pay all accrued interest; and

 

c.If the prepayment is received less than 21 days from the date the Lender
receives the notice, pay an amount equal to 21 days' interest from the date
Lender receives the notice, less any interest accrued during the 21 days and
paid under subparagraph b., above.

 

 

 

PROMISSORY NOTE

(Continued)

   

Page 2



  

If Borrower does not prepay within 30 days from the date Lender receives the
notice, Borrower must give Lender a new notice.

 

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment.

 

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased to 18.000% per
annum. However, in no event will the interest rate exceed the maximum interest
rate limitations under applicable law.

 

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:

 

Payment Default. Borrower fails to make any payment when due under this Note.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

 

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

Cure Provisions. If any default, other than a default in payment, is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after Lender sends written notice to Borrower demanding cure of such default:
(1) cures the default within fifteen (15) days; or (2) if the cure requires more
than fifteen (15) days, immediately initiates steps which Lender deems in
Lender's sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.

 

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

 

WHEN FEDERAL LAW APPLIES. When SBA is the holder, this Note will be interpreted
and enforced under federal law, including SBA regulations. Lender or SBA may use
state or local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any federal immunity from state or local control, penalty, tax, or
liability. As to this Note, Borrower may not claim or assert against SBA any
local or state law to deny any obligation, defeat any claim of SBA, or preempt
federal law.

 

ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit, including
attorneys' fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. However,
Borrower will only pay attorneys' fees of an attorney not Lender's salaried
employee, to whom the matter is referred after Borrower's default. If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.

 

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Arizona without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Arizona.

 

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $25.00 if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts.

 



WAIVER OF DEFENSES AND RELEASE OF CLAIMS. The undersigned hereby (i) represents
that neither the undersigned nor any affiliate or principal of the undersigned
has any defenses to or setoffs against any Indebtedness or other obligations
owing by the undersigned, or by the undersigned’s affiliates or principals, to
Lender or Lender’s affiliates (the "Obligations"), nor any claims against Lender
or Lender’s affiliates for any matter whatsoever, related or unrelated to the
Obligations, and (ii) releases Lender and Lender’s affiliates, officers,
directors, employees and agents from all claims, causes of action, and costs, in
law or equity, known or unknown, whether or not matured or contingent, existing
as of the date hereof that the undersigned has or may have by reason of any
matter of any conceivable kind or character whatsoever, related or unrelated to
the Obligations, including the subject matter of this Agreement. The foregoing
release does not apply, however, to claims for future performance of express
contractual obligations that mature after the date hereof that are owing to the
undersigned by Lender or Lender’s affiliates. As used in this paragraph, the
word “undersigned” does not include Lender or any individual signing on behalf
of Lender. The undersigned acknowledges that Lender has been induced to enter
into or continue the Obligations by, among other things, the waivers and
releases in this paragraph.







 

 

 

PROMISSORY NOTE

(Continued)

   

Page 3

 

ON-LINE BANKING --ADVANCES. From time to time, Lender may (but shall not be
required to) permit advances to be requested or drawn through its online banking
website. Lender may impose and change limitations on online advance requests,
such as minimum or maximum advance dollar amounts, and the types of accounts
into which advances may be transferred. Whether online advances are permitted,
and Lender's applicable terms and restrictions if such advances are permitted,
will be reflected in the features available online when a user logs into the
online banking website.

 

ON-LINE BANKING --LOAN PAYMENTS. From time to time, Lender may (but shall not be
required to) permit loan payments to be made through its online banking website.
Lender may impose and change limitations on making online loan payments, such as
minimum or maximum payment amounts, the types of accounts from which loan
payments may be made, and the types of payments that may be made online (i.e.,
ordinary installment payments, principal-only payments, or other types of
payments). Whether online payments are permitted, and Lender's applicable terms
and restrictions if such payments are permitted, will be reflected in the
features available online when a user logs into the online banking website.

 

DISPUTE RESOLUTION PROVISION. This Dispute Resolution Provision contains a jury
waiver, a class action waiver, and an arbitration clause (or judicial reference
agreement, as applicable), set out in four Sections. READ IT CAREFULLY.

 

This dispute resolution provision shall supersede and replace any prior "Jury
Waiver," "Judicial Reference," "Class Action Waiver," "Arbitration," "Dispute
Resolution," or similar alternative dispute agreement or provision between or
among the parties.

 

Notwithstanding anything to the contrary herein, the parties acknowledge and
agree that the Dispute Resolution Provision contained herein is not enforceable
at any time that the SBA is the holder of the Promissory Note which evidences
the Loan.

 

SECTION 1. GENERAL PROVISIONS GOVERNING ALL DISPUTES.

 

1.1           PRIOR DISPUTE RESOLUTION AGREEMENTS SUPERSEDED. This Dispute
Resolution Provision shall supersede and replace any prior “Jury Waiver,”
“Judicial Reference,” “Class Action Waiver,” “Arbitration,” “Dispute
Resolution,” or similar alternative dispute agreement or provision between or
among the parties.

 

1.2           “DISPUTE” defined. As used herein, the word “Dispute” includes,
without limitation, any claim by either party against the other party related to
this Agreement, any Related Document, and the Loan evidenced hereby. In
addition, “Dispute” also includes any claim by either party against the other
party regarding any other agreement or business relationship between any of
them, whether or not related to the Loan or other subject matter of this
Agreement. “Dispute” includes, but is not limited to, matters arising from or
relating to a deposit account, an application for or denial of credit,
warranties and representations made by a party, the adequacy of a party’s
disclosures, enforcement of any and all of the obligations a party hereto may
have to another party, compliance with applicable laws and/or regulations,
performance or services provided under any agreement by a party, including
without limitation disputes based on or arising from any alleged tort or matters
involving the employees, officers, agents, affiliates, or assigns of a party
hereto.

 

If a third party is a party to a Dispute (such as a credit reporting agency,
merchant accepting a credit card, junior lienholder or title company), each
party hereto agrees to consent to including that third party in any arbitration
or judicial reference proceeding for resolving the Dispute with that party. 

 

1.3           Jury Trial Waiver. Each party waives their respective rights to a
trial before a jury in connection with any Dispute, and all Disputes shall be
resolved by a judge sitting without a jury. If a court determines that this jury
trial waiver is not enforceable for any reason, then at any time prior to trial
of the Dispute, but not later than 30 days after entry of the order determining
this provision is unenforceable, any party shall be entitled to move the court
for an order, as applicable: (A) compelling arbitration and staying or
dismissing such litigation pending arbitration (“Arbitration Order”) under
Section 2 hereof, or (B) staying such litigation and compelling judicial
reference under Section 3 hereof.

 

1.4           CLASS ACTION WAIVER. If permitted by applicable law, each party
waives the right to litigate in court or an arbitration proceeding any Dispute
as a class action, either as a member of a class or as a representative, or to
act as a private attorney general.

 

1.5           SURVIVAL. This Dispute Resolution Provision shall survive any
termination, amendment or expiration of this Agreement, or any other
relationship between the parties.

 

SECTION 2. Arbitration IF JURY WAIVER UNENFORCEABLE (EXCEPT CALIFORNIA). If (but
only if) a state or federal court located outside the state of California
determines for any reason that the jury trial waiver in this Dispute Resolution
Provision is not enforceable with respect to a Dispute, then any party hereto
may require that said Dispute be resolved by binding arbitration pursuant to
this Section 2 before a single arbitrator. An arbitrator shall have no authority
to determine matters (i) regarding the validity, enforceability, meaning, or
scope of this Dispute Resolution Provision, or (ii) class action claims brought
by either party as a class representative on behalf of others and claims by a
class representative on either party’s behalf as a class member, which matters
may be determined only by a court without a jury. By agreeing to arbitrate a
Dispute, each party gives up any right that party may have to a jury trial, as
well as other rights that party would have in court that are not available or
are more limited in arbitration, such as the rights to discovery and to appeal.

 

Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, National Arbitration Forum (“NAF”) or
Judicial Arbitration and Mediation Service, Inc. (“JAMS”) (“Administrator”) as
selected by the initiating party. However, if the parties agree, arbitration may
be commenced by appointment of a licensed attorney who is selected by the
parties and who agrees to conduct the arbitration without an Administrator. If
NAF and JAMS both decline to administer arbitration of the Dispute, and if the
parties are unable to mutually agree upon a licensed attorney to act as
arbitrator with an Administrator, then either party may file a lawsuit (in a
court of appropriate venue outside the state of California) and move for an
Arbitration Order. The arbitrator, howsoever appointed, shall have expertise in
the subject matter of the Dispute. Venue for the arbitration proceeding shall be
at a location determined by mutual agreement of the parties or, if no agreement,
in the city and state where Lender or Bank is headquartered. The arbitrator
shall apply the law of the state specified in the agreement giving rise to the
Dispute.

 

After entry of an Arbitration Order, the non-moving party shall commence
arbitration. The moving party shall, at its discretion, also be entitled to
commence arbitration but is under no obligation to do so, and the moving party
shall not in any way be adversely prejudiced by electing not to commence
arbitration. The arbitrator: (i) will hear and rule on appropriate dispositive
motions for judgment on the pleadings, for failure to state a claim, or for full
or partial summary judgment; (ii) will render a decision and any award applying
applicable law; (iii) will give effect to any limitations period in determining
any Dispute or defense; (iv) shall enforce the doctrines of compulsory
counterclaim, res judicata, and collateral estoppel, if applicable; (v) with
regard to motions and the arbitration hearing, shall apply rules of evidence
governing civil cases; and (vi) will apply the law of the state specified in the
agreement giving rise to the Dispute. Filing of a petition for arbitration shall
not prevent any party from (i) seeking and obtaining from a court of competent
jurisdiction (notwithstanding ongoing arbitration) provisional or ancillary
remedies including but not limited to injunctive relief, property preservation
orders, foreclosure, eviction, attachment, replevin, garnishment, and/or the
appointment of a receiver, (ii) pursuing non-judicial foreclosure, or (iii)
availing itself of any self-help remedies such as setoff and repossession. The
exercise of such rights shall not constitute a waiver of the right to submit any
Dispute to arbitration.

 



 

 

PROMISSORY NOTE

(Continued)

   

Page 4

 

Judgment upon an arbitration award may be entered in any court having
jurisdiction except that, if the arbitration award exceeds $4,000,000, any party
shall be entitled to a de novo appeal of the award before a panel of three
arbitrators. To allow for such appeal, if the award (including Administrator,
arbitrator, and attorney’s fees and costs) exceeds $4,000,000, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute. A request for de novo
appeal must be filed with the arbitrator within 30 days following the date of
the arbitration award; if such a request is not made within that time period,
the arbitration decision shall become final and binding. On appeal, the
arbitrators shall review the award de novo, meaning that they shall reach their
own findings of fact and conclusions of law rather than deferring in any manner
to the original arbitrator. Appeal of an arbitration award shall be pursuant to
the rules of the Administrator or, if the Administrator has no such rules, then
the JAMS arbitration appellate rules shall apply.

 

Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9

 

U.S.C. § 1 et seq. If the terms of this Section 2 vary from the Administrator’s
rules, this Section 2 shall control.

 

SECTION 3. JUDICIAL REFERENCE IF JURY WAIVER UNENFORCEABLE (CALIFORNIA ONLY). If
(but only if) a Dispute is filed in a state or federal court located within the
state of California, and said court determines for any reason that the jury
trial waiver in this Dispute Resolution Provision is not enforceable with
respect to that Dispute, then any party hereto may require that Dispute be
resolved by judicial reference in accordance with California Code of Civil
Procedure, Sections 638, et seq., including without limitation whether the
Dispute is subject to a judicial reference proceeding. By agreeing to resolve
Disputes by judicial reference, each party is giving up any right that party may
have to a jury trial. The referee shall be a retired judge, agreed upon by the
parties, from either the American Arbitration Association (AAA) or Judicial
Arbitration and Mediation Service, Inc. (JAMS). If the parties cannot agree on
the referee, the party who initially selected the reference procedure shall
request a panel of ten retired judges from either AAA or JAMS, and the court
shall select the referee from that panel. (If AAA and JAMS are unavailable to
provide this service, the court may select a referee by such other procedures as
are used by that court.) The referee shall be appointed to sit with all of the
powers provided by law, including the power to hear and determine any or all of
the issues in the proceeding, whether of fact or of law, and to report a
statement of decision. The parties agree that time is of the essence in
conducting the judicial reference proceeding set forth herein. The costs of the
judicial reference proceeding, including the fee for the court reporter, shall
be borne equally by the parties as the costs are incurred, unless otherwise
awarded by the referee. The referee shall hear all pre-trial and post-trial
matters (including without limitation requests for equitable relief), prepare a
statement of decision with written findings of fact and conclusions of law, and
apportion costs as appropriate. The referee shall be empowered to enter
equitable relief as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that are binding on the parties and rule on any
motion that would be authorized in a trial, including without limitation motions
for summary adjudication. Only for this Section 3, “Dispute” includes matters
regarding the validity, enforceability, meaning, or scope of this Section, and
(ii) class action claims brought by either party as a class representative on
behalf of others and claims by a class representative on either party’s behalf
as a class member. Judgment upon the award shall be entered in the court in
which such proceeding was commenced and all parties shall have full rights of
appeal. This provision will not be deemed to limit or constrain Bank or Lender’s
right of offset, to obtain provisional or ancillary remedies, to interplead
funds in the event of a dispute, to exercise any security interest or lien Bank
or Lender may hold in property or to comply with legal process involving
accounts or other property held by Bank or Lender.

 

Nothing herein shall preclude a party from moving (prior to the court ordering
judicial reference) to dismiss, stay or transfer the suit to a forum outside
California on grounds that California is an improper, inconvenient or less
suitable venue. If such motion is granted, this Section 3 shall not apply to any
proceedings in the new forum.

 

This Section 3 may be invoked only with regard to Disputes filed in state or
federal courts located in the State of California. In no event shall the
provisions in this Section 3 diminish the force or effect of any venue selection
or jurisdiction provision in this Agreement or any Related Document.

 

SECTION 4. Reliance. Each party (i) certifies that no one has represented to
such party that the other party would not seek to enforce a jury waiver, class
action waiver, arbitration provision or judicial reference provision in the
event of suit, and (ii) acknowledges that it and the other party have been
induced to enter into this Agreement by, among other things, material reliance
upon the mutual waivers, agreements, and certifications in the four Sections of
this DISPUTE RESOLUTION PROVISION.

 

REPORTING NEGATIVE INFORMATION. We (Lender) may report information about your
(Borrower's) account to credit bureaus. Late payments, missed payments, or other
defaults on your account may be reflected in your credit report.

 

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.

 

 

 

PROMISSORY NOTE

(Continued)

   

Page 5

 

 

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:



 

 

ACCELERATE DIAGNOSTICS, INC.

 



By: /s/ Steve Reichling     Steve Reichling, Official of Accelerate Diagnostics,
Inc.  



 

 

 

 



 

 

 



 



 

